  USDC IN/ND case 3:18-cv-01025-RLM document 74 filed 02/05/20 page 1 of 1


                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF INDIANA
                       SOUTH BEND DIVISION
JACOB ROUCH,                    )
                                )
                 Plaintiff      )
                                )
         v.                     ) CAUSE NO. 3:18-cv-1025 RLM
                                )
NORFOLK SOUTHERN RAILWAY        )
COMPANY, ET AL.,                )
                                )
                 Defendants     )

                                   ORDER

      Good cause having been show, the court GRANTS the AVI Foodsystems

and Horst Benz’s motion to extend the deadline to disclose FRCP 26(a)(2) expert

witness and serve expert reports [Doc. No. 72] to March 2, 2020.

      SO ORDERED.

      ENTERED: February 5, 2020


                                /s/ Robert L. Miller, Jr.
                              Judge, United States District Court
